DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, recited the limitation “the first content” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Since claims 2, 5-12 are directly or indirectly dependent on claim 1, they inherit the same problem.

Regarding claim 1, recited the limitation “the second content” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Since claims 2, 5-12 are directly or indirectly dependent on claim 1, they inherit the same problem.

Regarding claim 13, recited the limitation “the first content” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  

Regarding claim 13, recited the limitation “the second content” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  

Regarding claim 14, recited the limitation “the first content” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  

Regarding claim 14, recited the limitation “the second content” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. Pub. No. 2006/0241798) in view of Lee et al. (U.S. Pub. No. 2020/0004493).


Regarding claims 1, 13 and 14, Watanabe et al. discloses an apparatus (see fig. 1, 2 (recording and reproducing apparatus, 100)) comprising 
a display (see fig. 2 (display unit, 112)); and 
a processor configured to (see fig. 2 (recording and reproduction processing unit, 103)):
obtain sound data for playing a content including a first type of content (considered as movie) and a second type of content (considered as background music “BGM”) (see paragraph 0055, 0107; sound output unit 111 to output movie and background music); 
determine the first type of content corresponding to the first content and the second type of content corresponding to the second content included in the obtained sound data, wherein the first type of content is a broadcasting program and the second type of content is a background music of the broadcasting program (see paragraph 0107 and fig. 11; title of a movie in which BGM is played); 
obtain an electronic program guide (EPG) of the broadcasting program (see paragraph 0107; title of a movie)
generate, using the obtained EPG, information on the broadcasting program as a first related information corresponding to the first type of content corresponding to the first content and information on the background music as a second related information corresponding to the second type of content corresponding to the second content (see paragraph 0107 and fig. 11; title of a movie and artist related to the background music); and 
cause the display to display the generated first related information and the generated second related information (see fig. 11).
However, Sanders et al. is silent as to an artificial intelligence apparatus for obtaining sound data from an external device.
In an analogous art, Lee et al. discloses artificial intelligence apparatus for obtaining sound data from an external device (see paragraphs 0026, 0056).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Watanabe et al. with the teachings of Lee et al., the motivation being to improve recognition rate as it is used more, and being capable of understanding user preference more correctly. 

Regarding claim 2, Watanabe et al. and Lee et al. discloses everything claimed as applied above (see claim 1).  Watanabe et al. discloses wherein the processor is further configured to: determine at least one item to be included in the generated first or second related information, wherein the first related information or the second related information is generated based on the determined at least one item (see fig. 11).

Regarding claim 5, Watanabe et al. and Lee et al. discloses everything claimed as applied above (see claim 2).  Lee et al. discloses wherein the processor is further configured to: 
classify information included in the first or second related information into at least one category (see paragraphs 0135-0136 and fig. 8); and 
output each classified information on each page corresponding to each category (see paragraphs 0135-0136 and fig. 8),
wherein the page includes an indication indicating a position of a current page relative to total pages, or title or tag information for identifying the category corresponding to the current page (see paragraphs 0135-0138 and fig. 8).

Regarding claim 7, Watanabe et al. and Lee et al. discloses everything claimed as applied above (see claim 2).  Watanabe et al. discloses wherein the processor is further configured to: based on the first or second of type of content corresponding to music, determine the item including at least one of a title, an artist, an album name, an album release date, or lyrics of the music; wherein the generated first related information or the second related information includes the determined item (see paragraph 0107 and fig. 11).

Regarding claim 11, Watanabe et al. and Lee et al. discloses everything claimed as applied above (see claim 1).  Lee et al. discloses convert the sound data into text using a speech to text (STT) engine (see paragraphs 0080-0082, 0086, 0120 and fig. 6); and
determine the type of the content in the converted text using a natural language processing engine (see paragraphs 0080-0082, 0086, 0120 and fig. 6),
wherein at least one of the STT engine or the natural language processing engine is learned using a machine learning algorithm or a deep learning algorithm (see paragraphs 0080-0082, 0086, 0120 and fig. 6).

Regarding claim 12, Watanabe et al. and Lee et al. discloses everything claimed as applied above (see claim 11).  Lee et al. discloses based on a command being included in the sound data, determine the type of the content as a command (see paragraphs 0029, 0056, 0076, 0163-0165);
obtain intention information corresponding to the sound data using the natural language processing engine (see paragraphs 0029, 0056, 0076, 0163-0165); and
generate a response of the intention information as the first or second related information (see paragraph 0057, 0165).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. and Lee et al. as applied to claim 3 above, and further in view of Olds (U.S. Patent No. 10,157,401).

Regarding claim 6, Watanabe et al. and Lee et al. discloses everything claimed as applied above (see claim 5).  Lee et al. discloses wherein the processor is further configured to:
determine a user preference category among the at least one category (see paragraphs 0115-0117); and
preferentially output a page corresponding to the user preference category when outputting the related information (see paragraph 0118).
However, Watanabe et al. and Lee et al. are silent as to wherein the user preference category is a category having a highest preference score, where the preference score is higher as a user output request frequency is higher and is lower as a time duration between a current time and a user output request timing is longer.
Olds discloses wherein the user preference category is a category having a highest preference score, where the preference score is higher as a user output request frequency is higher and is lower as a time duration between a current time and a user output request timing is longer (see col. 6, lines 6-21 and fig. 3(306)).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Watanabe et al. and Lee et al. with the teachings of Olds, the motivation being to determining user’s viewing interest. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. and Lee et al. as applied to claim 7 above, and further in view of Juristovski et al. (U.S. Pub. No. 2012/0221975).

Regarding claim 8, Watanabe et al. and Lee et al. discloses everything claimed as applied above (see claim 2).  However, Watanabe et al. and Lee et al. are silent as to discloses based on the first or second related information including the lyrics of the music included in the obtained sound data to a progression of the lyrics of the music and cause the display to display unit, the lyrics of the music in accordance with the matched progression.
Juristovski et al. discloses based on the first or second related information including the lyrics of the music included in the obtained sound data to a progression of the lyrics of the music (see paragraphs 0056-0058); and
cause the display to display unit, the lyrics of the music in accordance with the matched progression (see paragraphs 0056-0058).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Watanabe et al. and Lee et al. with the teachings of Juristovski et al., the motivation being to provide enhanced features. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. and Lee et al. as applied to claim 2 above, and further in view of Kim et al. (U.S. Pub. No. 2008/0134241).

Regarding claim 9, Watanabe et al. and Lee et al. discloses everything claimed as applied above (see claim 2).   However, Watanabe et al. and Lee et al. are silent as to wherein the processor is further configured to: based on the first or the second type of the content corresponding to a shopping broadcast, determine the item, including at least one of a name, specification information, price information, or similar product information of a product sold in the shopping broadcast, wherein the generated first related information or the second related information includes the determined item.
Kim et al. discloses wherein the processor is further configured to: based on the first or the second type of the content corresponding to a shopping broadcast, determine the item, including at least one of a name, specification information, price information, or similar product information of a product sold in the shopping broadcast, wherein the generated first related information or the second related information includes the determined item (see paragraph 0019).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Watanabe et al. and Lee et al. with the teachings of Kim et al., the motivation being to display items for sale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. and Lee et al. as applied to claim 2 above, and further in view of Rolls et al. (U.S. Pub. No. 2009/0037966).

Regarding claim 10, Watanabe et al. and Lee et al. discloses everything claimed as applied above (see claim 2).  However, Watanabe et al. and Lee et al. are silent as to based on the first or the second type of the content corresponding to news, determine the item including related articles of the news, wherein generated first related information or the second related information includes the determined item.
Rolls et al. discloses based on the first or the second type of the content corresponding to news, determine the item including related articles of the news, wherein generated first related information or the second related information includes the determined item (see paragraph 0055).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Watanabe et al. and Lee et al. with the teachings of Rolls et al., the motivation being to provide a viewing user with information in addition to that being provided by the primary audio and/or video broadcast.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        July 1, 2022.